EDGERTON, Associate Justice
(dissenting).
I think the United States Attorney and his Assistants were eminently fair and right in confessing error.
Appellant was questioned by policemen for about thirty minutes soon after his arrest at 2 a. m. on Friday, June 6, 1947. He was questioned again at 9 or 10 a. m., at 1Í a. m., at 5:30 p. m., and between 7:30 and 8 p. m.; in all, five times on Friday. Each time he denied guilt. On Saturday, June 7, about 9 a. m., he was questioned a sixth *170time and admitted guilt. Half an hour later he signed a confession which he repeated and acknowledged during the day. When he first confessed, he had been under arrest for more than 30 consecutive hours. That period included the whole of one regular working day (Friday). He was not taken before a committing magistrate until Monday, June 9. At .the trial a police detective frankly explained why that was not done on Friday morning: “We didn’t have anything to take him to the Police Court with. * * * I didn’t feel that we had a sufficient case against him to have the Police Court hold him, and if the Police Court did hold him we would lose custody of him and I no longer would be able to question him.”
The law requires an arresting officer to “take the arrested person without unnecessary delay before the nearest available commissioner or before any other nearby officer empowered to commit persons charged with offenses against the laws of the United States.”6 Arrested persons without money or influence are not excepted. An arrested person with a criminal record is not excepted. “It is furthermore both by law and practice true that application for hearing might have been made to * * * committing magistrates at any hour. It follows that the detention was inexcusable and illegal at the outset.”7
During the trial, the prosecutor described appellant’s detention and questioning as “usual police procedure.” The detective’s explanation, and a number of cases that have reached this court, suggest that this procedure is not unusual in the District of Columbia. It is procedure in defiance of Congress and the courts. Unnecessary delay in producing a prisoner before a committing magistrate is false imprisonment. As this court says in its opinion, police executives should discipline officers who are guilty of this practice. It deprives the citizen of his liberty without due process of law. It is a violation of civil rights 8 that cannot be tolerated in a democratic society.
Until appellant’s confessions were obtained, there was “inexcusable detention for the purpose of illegally extracting evidence.”9 It extracted the evidence. An event is presumably a result, not a coincidence, when it follows an act intended and likely to produce it. The presumption may be rebuttable in some cases, but in this case there is nothing to rebut it. Nothing suggests that the confession would have been obtained if the illegal detention had not occurred. The Boone case,10 in which this court found no causal connection between illegal detention plus questioning and a confession that followed, is distinguishable from the present case on three grounds. (1) The illegal detention of Boone was not expressly shown to have been for the purpose of questioning him and extracting a confession from him. (2) The questioning of Boone was less exhausting than that of appellant. Boone was questioned twice, appellant six times. (3) Boone did not confess until long after the police stopped questioning him. Appellant confessed while he was being questioned.
I think the Boone case is not only distinguishable but wrong. “Causal connection between some kinds of pressure and subsequent confessions is obviously probable and should be assumed.”11 Illegal detention plus questioning, and particularly illegal detention plus extensive questioning, is an example of such pressure. When, as in this case, detention leads to extensive questioning that leads to a confession, it seems to me obvious that the detention leads to the confession. The Mitchell case,12 from which this court inferred that *171the Boone confession was admissible, held only that subsequent illegal detention does not rule out a confession previously and legally obtained. I find nothing in the Mitchell case to suggest what this court held in the Boone case, viz. that a prisoner who has been illegally held and extensively questioned before he confesses, and is still illegally held when he confesses, must offer additional proof that the detention and questioning caused the confession. In the present case there is the very substantial additional proof mentioned in the preceding paragraph. But I think the court errs in holding that any additional proof is necessary. The Mitchell case does not support that view and I think the McNabb case refutes it.
It is unimportant, if true, that a confession may be “voluntary” although extracted by illegal detention and questioning. Voluntary or not, a confession so extracted is not acceptable evidence in a federal court. That is what the Supreme Court held in the McNabb case. If a confession is found to be involuntary it is necessarily excluded on constitutional grounds. But the Supreme Court did not exclude the McNabb confessions as involuntary, or on constitutional grounds, but on other grounds that are present here. The Court said: “Judicial supervision of the administration of criminal justice in the federal courts implies the duty of' establishing and maintaining civilized standards of procedure and evidence. Such standards are not satisfied merely by observance of those minimal historic safeguards * * * which are summarized as ‘due process of law” and below which we reach what is really trial by force. * * * Quite apart from the Constitution, therefore, we are constrained to hold that the evidence elicited from the petitioners in the circumstances disclosed here must be excluded. For in their treatment of the petitioners the arresting officers assumed functions which Congress has explicitly denied them. * * * Legislation such as this, requiring that the police must with reasonable promptness show legal cause for detaining arrested persons, constitutes an important safeguard — not only in assuring protection for the innocent but also in securing conviction of the guilty by methods that commend themselves to a progressive and self-confident society. For this procedural requirement checks resort to those reprehensible practices known as the ‘third degree’ which, though universally rejected as indefensible, still find their way into use. It aims to avoid all the evil implications of secret interrogation of persons accused of crime.”13 Accordingly the Court said in the Mitchell case: “The McNabb decision was an exercise of our duty to formulate policy appropriate for criminal trials in the federal courts.” The Court added: “We adhere to that decision and to the views on which it was based.” 14
The recent Haley case,15 on the other hand, came to the Supreme Court from a State court, and the Supreme Court was therefore concerned only with the constitutional question whether Haley’s confession was voluntary. We are concerned here, as the Supreme Court was in the McNabb case, with “the duty of establishing and maintaining civilized standards of procedure and evidence” in a federal court. Appellant’s conviction should therefore be reversed. “Plainly, a conviction resting on evidence secured through such a flagrant disregard of the procedure which Congress has commanded cannot be allowed to stand without making the courts themselves accomplices in willful disobedience of law.” 16

 Rule 5, Federal Rules of Criminal Procedure. These Rules were prescribed by the Supreme Court pursuant to an Act of Congress of June 29, 1940, c. 445, 54 Stat. 688, 18 U.S.C.A. § 687.


 Akowskey v. United States, 81 U.S. App.D.C. 353, 354, 158 F.2d 649, 650.


 To Secure These Rights, Report of the President’s Committee on Civil Rights (1947), p. 25.


 United States v. Mitchell, 322 U.S. 65, 67, 64 S.Ct. 896, 88 L.Ed. 1140.


 Boone v. United States, 82 U.S.App. D.C. 359, 164 F.2d 102.


 Hawkins v. United States, 81 U.S. App.D.C. 376, 378, 158 F.2d 652, 654.


 United States v. Mitchell, supra, note 9.


 McNabb v. United States, 318 U.S. 332, 340, 341-342, 343-344, 63 S.Ct. 608, 613, 87 L.Ed. 819.


 United States v. Mitchell, supra note 9, at 68.


 Haley v. Ohio, 332 U.S. 596, 68 S.Ct 302.


 McNabb v. United States, supra note 13, at page 345 of 318 U.S., page 615 of 63 S.Ct., 87 L.Ed. 819.